Exhibit 10.42

EXECUTION VERSION

THIRD AMENDMENT

This third Amendment (the “Third Amendment”) is made on September 18, 2017, is
entered into by and among Teva Pharmaceuticals Europe B.V. (the “Company”) and
Rob Koremans (the “Employee”).

WHEREAS, the Company and the Employee entered into an Employment Agreement, the
terms and conditions whereof have been recorded inter alia in an employment
contract dated December 21st, 2011 (the “Contract”) as amended on October 30,
2012 and January 12, 2015 (the “Agreement”), providing for the Employee’s
employment by the Company, and setting forth the terms and conditions for such
employment; and

WHEREAS, the Company and the Employee desire to amend the Agreement as set forth
below.

NOW, THEREFORE, on the basis of the foregoing premises and in consideration of
the mutual covenants and agreements contained herein, the parties hereto agree
as follows:

 

  1. The following paragraph shall be added immediately at the end of Section 5
of the Contract:

“In addition, in case of termination by the Company (other than for an urgent
cause within the meaning of Dutch law) and subject to Employee achieving certain
goals that will be agreed between the Employee and the CEO and execution of a
non-revocable waiver and release of claims against the Company and any member of
the Company’s group, any equity awards that were and/or will be granted to
Employee until the formal date of termination of the Contract shall continue to
vest for the Extended Period as if Employee had remained employed by the
Company, in accordance with the terms and conditions of TPI’s equity plans and
the individual award agreements evidencing such grants (including, for the
avoidance of doubt, any performance vesting conditions) and the vested portion
of any options as of the end of the Extended Period shall continue to be
exercisable through their stated expiration date, following which any portion of
such options not exercised will expire (the “Continued Vesting Benefits”).

For the purpose of this Section 5, the Extended Period shall mean the later of
(i) a period of fourteen months (14) from the formal date of termination of the
Contract , or (ii) March 1, 2020.                



--------------------------------------------------------------------------------

  2. The following section 5.1 shall be added immediately following Section 5A
of the Contract:

“Notwithstanding anything to the contrary in Section 1.4 and Section 5, in the
event (i) notice of termination of employment is served by Employee on or after
July 1st, 2018, and (ii) subject to achieving certain goals that will be agreed
between the Employee and the CEO; and (iii) Company and Employee mutually
agreeing on the exact date of the termination of the employment, then Employee
shall be entitled to the same treatment as if he was terminated by the Company
other than for an urgent cause within the meaning of Dutch law. For the
avoidance on doubt, this Section 5.1 shall not apply to Change of Control
Severance Payment.    

 

  3. Words and phrases defined in the Agreement shall bear the same meaning
where used in this Third Amendment.

 

  4. The Agreement shall be construed in conjunction with this Third Amendment
as an integral part thereof and shall remain of full force and effect, save as
specifically amended in this Third Amendment.

 

  5. This Third Amendment may be executed in multiple counterparts, each of
which shall be deemed an original and all of which together shall be considered
one and the same agreement.

– Signature page follows –

 

2



--------------------------------------------------------------------------------

IN WITNESS whereof the parties hereto have executed this Agreement on the day
and year first written above.

 

 

  

/s/ Rob Koremans

Teva Pharmaceuticals Europe B.V.

 

 

   Rob Koremans Teva Pharmaceuticals Europe B.V.   